Citation Nr: 1547486	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-33 890	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

2.   Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for arthritis of both hands.  

4.  Propriety of the reduction of VA compensation benefits for the purpose of reducing military drill pay during fiscal years 2005 and 2009.


REPRESENTATION

Appellant represented by:	William Mattar, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 

INTRODUCTION

The Veteran had active service from August1969 to February 1972; from October 2011 to April 2002; and from October 2008 to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, an October 2010 rating decision denied service connection for CTS of each hand and for dyslipidemia.  The Veteran filed a notice of disagreement (NOD) in March 2011, and following an October 2012 statement of the case (SOC), perfected his appeal, but only as it related to the issue of entitlement to service connection for bilateral CTS in November 2012.  

A June 2012 rating decision denied service connection for OSA and cardiomegaly.  The Veteran filed an NOD in June 2012 with respect to the issue of service connection for OSA, and following a November 2013 SOC, perfected this appeal in January 2014 with a substantive appeal, VA Form 9.

The Veteran requested a travel Board hearing on his VA Form 9; however, in statements received in January 2015 and in February 2015 he withdrew his hearing request.  

In a May 2015 rating decision, the RO denied service connection for arthritis of the hands.  The Veteran filed an NOD in August 2015; an SOC has not been issued yet.

In a statement received in August 2015, the Veteran averred that adjustments in ratings for his service-connected disorders were always one month behind.  The Board notes that 38 C.F.R. § 3.31 provides that payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective, except as provided for the listed exceptions in 38 C.F.R. § 3.31(c), none of which are applicable here.  

A formal claim for total disability rating based on individual unemployability was received in August 2015.  Claims for increased ratings for all of his service-connected disorders were also received in August 2015.  Because these issues (TDIU and increased ratings) have been raised but not adjudicated by the RO the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b)(15) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, & 20 (2015)).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.  

The issues of service connection for arthritis of both hands and the propriety of the reduction of VA compensation benefits for the purpose of reducing military drill pay during fiscal years 2005 and 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, CTS of each hand had onset during active service.  

2.  OSA is causally related to service-connected hypertension and service-connected asthma with a history of allergies.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral CTS are met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for OSA are met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67(Fed. Cir. 2004). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). 

In this case, the Veteran was not afforded an examination prior to his entry into active service in October 2001 and in October 2008.  The governing VA statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45(2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245(1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227(1991))). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A. Bilateral CTS

Service treatment records for the Veteran's first period of active duty (August 1969 to February 1972) do not contain relevant complaints, findings, or diagnoses with respect to CTS.  

Service treatment records show that in December 2001, during the Veteran's second period of service, he had numbness in the ulnar distribution starting at the right shoulder to the 4th and 5th digits of the right hand with overhead movements.  An occupational therapy note in January 2002 shows that in addition to right shoulder pain, he had increased numbness of the dorsal aspect of both hands secondary to possible nerve impingement.  

Service treatment records show that in June 2009, during the Veteran's third period of active service, he reported having arm pain for years, but only recently (over the past month) had developed weakness in his hands.  He also reported having had numbness of the hands for several years, but that recently it had gotten worse.  His right hand would now hurt after shaking hands.  X-rays taken of both of wrists in June 2009, due to complaints of pain and weakness in the right hand and shooting pain to the fingers for the last 6 months, revealed bilateral 1st and 2nd carpometacarpal osteoarthritis.  

A July 2009 report from Springfield Neurological and Spine Associates shows that the Veteran had mild, bilateral CTS based on electrodiagnostic testing.  Additional electrodiagnostic tests in July 2009, at the St. Johns Clinic, confirmed mild bilateral CTS, slightly worse on the right.  

The service records further show that during a medical fitness for duty examination in July 2009, the Veteran was found to be unfit for duty and unable to perform his current military occupational specialty of heavy construction equipment supervisor, due to the CTS.

At a post-service VA general medical examination in June 2010, the Veteran reported that for years when he awoke, he had tingling or numbness of his hands which would remit when he would shake out his hands.  Electrodiagnostic studies during his most recent period of active duty had demonstrated CTS, for which he was given splints to wear at night.  The pertinent final diagnoses were bilateral carpal-metacarpal arthritis of the 1st and 2nd digits and the examiner stated that the problem associated with this diagnosis was bilateral CTS.  

A September 2013 VA treatment record indicates that the Veteran reported his bilateral CTS developed on active duty in 2008, and it was reported that this was due to being a military heavy equipment operator using his hands all the time, as well as other work in the military in carpentry, masonry, and welding.  

On a VA hand and finger examination in November 2013 it was reported that the Veteran had a history of bilateral CTS dating back to his active duty in 2008.  A nerve conduction test had been positive, bilaterally, for CTS and he had been given special braces to wear.    

Based on the evidence, the Board concludes that the Veteran is entitled to service connection for bilateral CTS.  

A current bilateral CTS disability is established by the medical evidence of record.

The Veteran has asserted that his bilateral CTS had onset during active service.  He has not specifically alleged that the onset was during his first period of active duty, and based on the service records; there is no indication of onset therein.  Rather, the evidence reflects onset of neurologic symptoms in the Veteran's bilateral upper extremities during his second period of active duty.  

The Veteran's service treatment records demonstrate that he did not undergo a medical entrance examination contemporaneous with entrance into the periods into active duty that began in October 2001 and in October 2008, respectively.  In light of the absence of examinations contemporaneous with his entrance into these periods of active duty, the presumption of soundness does not attach for either period.  

However, there is no reliable indication of onset of CTS other than during a period of active duty in this case.  A review of the evidence shows that during the Veteran's second period of active service (October 2001 to April 2002) he had complaints of a neurological nature in both upper extremities, but these were not specifically associated with CTS.  Rather, the contemporaneous records reflect those symptoms were associated with his now service-connected tendonitis of the right shoulder and multilevel degenerative disc disease of the cervical spine.  There is no current medical opinion of record which specifically addresses whether the reported neurological symptoms of the upper extremities were also attributable to CTS in the bilateral hands.  As indicated, the evidence shows Veteran's bilateral hand symptoms were diagnosed as CTS during his third period of active duty, which began in October 2008.

Hence, the claim becomes one for direct service connection without consideration of whether there was aggravation of a preexisting condition.  See Smith v. Shinseki, 24 Vet. App. 40, 45(2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245(1994)).

In this regard, the Board notes that the initial diagnosis of CTS was made during the Veteran's third period of active service.  X-rays in June 2009 revealed the presence of arthritis in both wrists and the clinician indicated that the problem associated with the arthritis was bilateral CTS.  Electrodiagnostic testing in July 2009 also confirmed the presence of bilateral CTS.  

The Board has considered the Veteran's testimony concerning the in-service onset of his symptoms and his documented duty assignment.  The Veteran has credibly reported the onset of numbness and other symptoms in his hands in service and is certainly competent to testify to such.  See Layno v. Brown, 6 Vet. App. 465, 469(1994). 

In short, there is a current diagnosis of bilateral CTS; in-service complaints of tingling, numbness, and weakness that were diagnosed as CTS following X-rays and electrodiagnostic testing; and a competent and credible report of recurrent symptoms after service.  Accordingly, with the resolution of all reasonable doubt in favor of the Veteran, service connection for bilateral CTS is warranted.  

B. Sleep Apnea

The Veteran seeks service connection for hypertension.  He avers that it is due to service.  In the alternative, he asserts that it is related to his service-connected hypertension and/or his service-connected asthmas with history of allergic rhinitis. 

Specifically, he contends that his hypertension was not under control, as reflected by the fact that his noncompensable rating for hypertension was increased to 10 percent, effective in May 2008.  He also avers that his service-connected asthma contributed to his development of sleep apnea, and points to a July 2009 report from the Springfield Neurological and Spine Institute wherein he complained of shortness of breath, wheezing, and excessive snoring.  He also submitted statements from service buddies as to his loud and abusive snoring during service.  

Service treatment records include a July 2009 report from Springfield Neurological and Spine Institute which shows the Veteran's respiratory complaints included shortness of breath, wheezing, and excessive snoring.  He also complained of headaches, and seasonal allergies.  

The Veteran underwent a VA evaluation in January 2011 for sleep disturbance, at which time he reported having had loud snoring, daytime drowsiness, and frequent arousals at night which had been going on for years.  He also reported occasional morning headaches.  It was recommended that he have a sleep study.  

VA treatment records show the Veteran was treated for obstructive sleep apnea in June 2012; it was confirmed that he had been given a CPAP machine in November 2011.  

At a VA examination in May 2012, it was noted that the Veteran had moderate obstructive sleep apnea based on the results of a 2011 polysomnography, for which he used a CPAP machine.  The examiner concluded that after a careful review of the claim file, service treatment records, primary notes, sleep study notes and an interview and examination of the Veteran, the Veteran's sleep apnea was less likely than not proximately due to or the result of his service-connected hypertension.  The examiner provided a clinical rationale in support of opinion.

At a VA outpatient evaluation in February 2013 the Veteran reported that his sleep apnea developed during active duty about 8 years ago, when fellow soldiers complained of his loud snoring.  He also recalled having extreme daytime fatigue and began to fall asleep at work.  A September 2013 VA treatment record shows that the Veteran reported that his sleep apnea began on active duty, in that his loud snoring in the barracks caused many complaints.  

In a December 2013 statement the Veteran's wife reported that following his service discharge in August 2009, he had excessively loud, and disruptive, snoring.  

A VA Sleep Apnea Disability Benefits Questionnaire received in January 2014 shows a diagnosis of hypertension which in May 2008, and hypersomnia with sleep apnea which had been diagnosed in January 2011.  The physician noted that the Veteran reported that he had snored loudly during service, for which he had been worked-up after service and given a sleep study which was positive.  He now used a CPAP machine.  Other pertinent findings were obesity and a small posterior oropharynx.  The examining physician (described by the Veteran in his VA Form 9 as his treating physician) opined that the sleep apnea was as likely as not caused by or a result of hypertension, and that it was as likely as not that the OSA had been present as long as the hypertension.  

Another VA Sleep Apnea Disability Benefits Questionnaire, also received in January 2014, executed by a respiratory therapist, reflects that OSA was diagnosed in May 2011 based on a sleep study at the Mohawk Valley Sleep Disorder Center, in the setting of hypertension and a long history of snoring and daytime somnolence.  The clinician indicated that the Veteran had moderate OSA and hypertension, and the OSA was linked to hypertension.  The clinician also noted that the Veteran's blood pressure readings were reportedly better controlled with his CPAP machine treatment.   

The Veteran also submitted from the National Institute of Health (NIH) website and the Mayo Clinic.  Information from the Mayo Clinic indicated that snoring may be caused by OSA, and that nasal congestion may contribute to the development of OSA (the Veteran is service-connected for asthma with a history of allergic rhinitis).  

The medical evidence in this case clearly shows that the Veteran is currently diagnosed with OSA.  Thus, the dispositive issue is whether the OSA manifested during service or whether there is a nexus between this disability and military service.

The May 2012 VA examiner has opined that no nexus exists between the current diagnosis of OSA and hypertension.  The examiner's opinion regarding secondary causation was supported with a clear clinical rationale, but it did not address whether the service-connected hypertension had aggravated OSA or, whether the Veteran's OSA had onset in service.  

In contrast, the January 2004 medical opinions proffered by the VA physician and the respiratory therapist are favorable on the question of nexus.  It noted, however, that neither opinion contained a rationale for the conclusions reached.

Nevertheless, the Board finds that the evidence of causal nexus is at least in relative equipoise.  As the medical evidence opposing the claim is of no greater weight than the medical evidence favorable to the claim, the evidence of causal nexus is in equipoise.  Furthermore, there is competent and credible lay evidence showing that the Veteran exhibited symptoms of obstructive sleep apnea during service and that these symptoms continued after service (although prior to an official diagnosis).  

Thus, with the resolution of all reasonable doubt in favor of the Veteran, service connection for OSA is warranted.  


ORDER

Resolving doubt in favor of the Veteran, service connection for bilateral CTS is granted.  

Resolving doubt in favor of the Veteran, service connection for OSA is granted.  


REMAND

Service connection for arthritis of the hands was denied by way of a May 2015 rating decision.  The Veteran filed an NOD in August 2015, thus initiating an appeal as to that matter.  

In a letter from the RO dated August 11, 2015, the Veteran was notified of corrected reductions in benefits for Military Drill Pay for fiscal years 2005 and 2009.  The Veteran filed an NOD that same month.  

Generally, when a claim has been placed in appellate status by the filing of an NOD, the Board must remand the claim to the RO for preparation of a statement of the case (SOC) as to that claim.  Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c).  

As SOCs have not been issued with regard to these matters, they are remanded to the RO for the issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).   

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran, an SOC addressing the reductions in benefits for Military Drill Pay for fiscal years 2005 and 2009 as well as his claim for service connection for arthritis of both hands.  Inform him of the requirements to perfect his appeal with respect to these issues.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal, should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


